UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported): June 16, 2011 DECISIONPOINT SYSTEMS, INC. (Exact name of registrant as specified in its charter) Delaware 000-54200 To be applied for (State of Incorporation) (Commission File Number) (IRS Employer Identification No.) 19655 Descartes, Foothill Ranch, CA92610-2609 (Address of principal executive offices) (Zip code) (949) 465-0065 (Registrant's telephone number, including area code) Comamtech, Inc. 333 Bay Street Suite 2400 Toronto, Ontario, Canada M5H 2T6 (Former name or former address, if changed since last report) Copies to: Gregory Sichenzia, Esq. Thomas Rose, Esq. Sichenzia Ross Friedman Ference LLP 61 Broadway, 32nd Floor New York, New York 10006 Phone: (212) 930-9700 Fax: (212) 930-9725 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) 1 Item 8.01Other Events OnJune 16, 2011, DecisionPoint Systems, Inc. issued a press release annexed hereto as Exhibit 99.1. The information in this report, including Exhibit99.1, shall not be deemed “filed” for purposes of Section18 of the Securities Exchange Act of 1934, as amended (the “Exchange Act”), or incorporated subject to the liabilities of that section or Sections11 and 12(a)(2) of the Securities Act of 1933, as amended (the “Securities Act”), and shall not be incorporated by reference in any registration statement or other document filed under the Securities Act or the Exchange Act, whether made before or after the date hereof, regardless of any general incorporation language in such filings, except as shall be expressly set forth by specific reference in such a filing. Item 9.01Financial Statements and Exhibits. (d) Exhibits 99.1Press Release, datedJune 16, 2011, issued by DecisionPoint Systems, Inc. 2 SIGNATURES Pursuant to the requirements of the Securities and Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. DECISIONPOINT SYSTEMS, INC. Dated: June 16, 2011 By: /s/ Donald Rowley Name: Donald Rowley Title: ChiefFinancial Officer 3
